EXHIBIT LOAN AGREEMENT This LOAN AGREEMENT (further: "Agreement") is made and entered into by and between 1. SONESTA LICENSING CORPORATION, established and holding offices in the USA, further to be called "Lender", represented by its managing-director a/o president a/o vice-president, and 2.The limited liability company ST. MAARTEN RESORT HOTEL & CASINO N.V., established and holding offices on St. Maarten, further to be called “Borrower” and represented by its managing-director. WHEREAS: Lender and St. Maarten Resort Hotel & Casino N.V. have on or about this date entered into a “First Amendment” to the existing License Agreement between them, dated October 18, 2006, pursuant to which First Amendment the existing License
